STONE, Circuit Judge.
This is a replevin suit brought by the United States, as trustee, for the return of a team of horses. From judgment for defendant upon the pleadings, this writ of error is sued out.
These horses were purchased by the superintendent of the Winnebago Indian Agency with money held by him in trust for an incompetent Indian. The bill of sale recited that the purchase money was from a trust fund, that it was paid by such superintendent as trustee and that the sale was to him as trustee. This bill of sale was recorded promptly and long before defendant secured possession of the team. The defense is that the superintendent permitted the Indian, for whose benefit he purchased the team, to have possession and control thereof and that during such control defendant made expenditures for veterinary services and for care of the team and is entitled to enforce payment therefor against the team.
In our opinion, this case is directly ruled by Cochran v. U. S., 276 Fed. 701, decided by this court; and under that case should be reversed.
The judgment is reversed and remanded for proceedings in compliance with this opinion.